Citation Nr: 1632893	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative arthritis.

5.  Entitlement to an initial disability rating in excess of 20 percent for service connected degenerative arthritis of the spine (claimed as lower back condition).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth Lavan, private attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1973 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, June 2010, July 2012, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2015, the Veteran testified before the Board at a hearing held via videoconference, with regard to the issues of entitlement to service connection for a respiratory disability, an acquired psychiatric disorder, and hepatitis C, and entitlement to a TDIU.

The Board previously remanded the appeals of the issues of entitlement to service connection for a respiratory disorder, an acquired psychiatric disorder, and hepatitis C, and entitlement to a TDIU for further development in September 2015.  The issues have since been returned to the Board for appellate review.

The issues of entitlement to service connection for hepatitis C and an acquired psychiatric disorder, to include  PTSD, entitlement to a TDIU, and entitlement to initial disability ratings in excess of 10 percent for service-connected left knee degenerative arthritis and in excess of 20 percent for service-connected degenerative arthritis of the spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's asthma arose or was aggravated during active military service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With regard to the issue of entitlement to service connection for a respiratory disorder, adjudicated herein, the Board is granting in full the benefits sought on appeal.  Accordingly, regardless of whether any error was committed with respect to either the duty to notify or the duty to assist, any such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, it must be shown by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, it must be shown by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The term "noted" in section 1111 of the statute denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See also 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service; such evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence of an increase in disability during service, for a non-combat Veteran, for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) . 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he is entitled to service connection for asthma, which first arose during his period of active military service.  At the Board hearing, he stated that while he entered active duty with allergies/hay fever, he had never, before basic training, had asthma or required inhaled medication.  He testified that he began using inhalers during service in 1973, and continued to use them since that time, utilizing over the counter "mist" medications when he was without housing and did not have a physician from which to obtain a prescription.  

Reports from VA examinations in December 2011 and October 2015 document a diagnosis of asthma.  The Veteran thus has a current respiratory disability to which service connection may attach. 

An official July 1973 military entrance medical examination is of record, but is unfortunately largely illegible.  It appears that the respiratory system was marked as "normal" on clinical evaluation.  Under the associated report of medical history, the Veteran checked that he had hay fever.  A May 1973 treatment record from The Respiratory Center of the Medical College of Georgia noted that the Veteran had respiratory symptoms of the nose and the bronchial tubes which were due to allergies to pollen from trees, ragweed, and grasses, in addition to house dust.  It includes a notation for the Veteran to read the book on "hay fever," and the record is stamped that it was reviewed and considered by the July 1973 medical examiner.  The Board finds that this represents clear and unmistakable evidence that the Veteran suffered from a respiratory disorder prior to service.  The Veteran's service treatment records also include a service note from Fort Gordon in December 1973 noting that the Veteran suffered from asthma, and a September 1978 record documenting that the Veteran had a recurrent attack of paroxysmal dyspnea with wheezing, coughing, and a sense of constriction due to symptomatic constriction of the bronchial tubes, evidenced in the expiratory pause, with an assessment of bronchial asthma.

The Veteran was provided with a VA examination in December 2011, at which the Veteran was diagnosed with asthma, right basilar subsegmental atelectasis/fibrosis, shown by chest x-ray.  The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's asthma was related to an in-service event, noting that the last in-service documentation of asthma was in 1973, which represents a 37 year gap from the 2010 VA evaluation documenting asthma.  Based on the lack of an established "longitudinal trend of subjective complaints and objective findings," the examiner found that a causal relationship could not be established.  At the March 2015 Board hearing, the Veteran acknowledged that he underwent a skin test upon entrance into military service that showed he had hay fever, but testified that he first began having asthma attacks requiring the use of inhalers during basic training.  He states that since that time, on an intermittent basis, he has continued to require the use of inhalers, using over the counter "mist" medication when he was not being seen by physicians.  The Veteran was provided with an additional VA examination in October 2015.  The examiner provided an opinion that it was less likely that the Veteran's asthma was caused or aggravated by active duty service, and that based on histories noted in post-service treatment records, it was likely that the Veteran had a history or pre-existing asthma, but that there is no indication to support a permanent aggravation of asthma related to service.  In part, the examiner based her conclusion on the fact that post-service records first document treatment from asthma in 1996, 15 years after service.

When considering the evidence of record under the laws and regulations cited above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted with regard to this issue.  As noted previously, the Veteran has a current disability of asthma, and service treatment records from a period of active military service document diagnosis and treatment of bronchial asthma.  Although the October 2015 VA examiner opined that the Veteran's asthma more likely pre-existed service without aggravation, the Board notes that this conclusion is based both on a history as provided by the Veteran and on a lack of documented treatment from separation from military service and the first mention of asthma in 1996.  Additionally, she makes mention of a mark made on the entrance medical history report provided by the Veteran, indicating a history of asthma that was then crossed out.  Because the entrance examination clearly documents that the Veteran suffered from hay fever, including allergies to tree pollen, ragweed, grasses, and house dust, thus noting the presence of a respiratory disorder, the presumption of soundness does not apply; however, the presumption of aggravation is applicable.  See 38 U.S.C.A. §§ 1111, 1153.  The Veteran's service treatment records demonstrate that he suffered from asthma in December 1973, with a recurrent attack of paroxysmal dyspnea, with wheezing, cough, and constriction due to bronchial asthma in September 1978.  The Veteran asserts that his respiratory symptoms increased during service, when they first required inhaled medication, and continued on an intermittent basis since that time.  The Veteran is competent to provide such evidence, as his experienced symptoms and treatment are matters which can be observed and are within the understanding of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's description of his increase in symptoms, corroborated by the service treatment records documenting recurrent attacks of dyspnea and diagnosing bronchial asthma is sufficient to show an increase in the underlying disability during service, and that the crossed out mark on the report of medical history and lack of records showing treatment for asthma until 1996 are insufficient to meet the relatively high burden of demonstrating that the Veteran's condition was not aggravated during military service.  Recurrent symptoms, as opposed to treatment, may be used to link a current disability to one documented in service.   

The evidence of record demonstrates that the Veteran's respiratory disorder increased in severity during his period of active military service, where it first manifested as bronchial asthma and required the use of inhalers, and the Board finds the Veteran's testimony as to recurrent symptomatology since service to bring the evidence at least to the point of equipoise as to whether his current asthma is related to the asthma noted in his service treatment records.  Therefore, the Veteran's respiratory disorder was presumptively aggravated by military service, and his current asthma is found to at least as likely as not represent a continuation of the asthma experienced during military service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.


REMAND

Although the Board regrets any additional delay, further development is needed prior to adjudication of the remaining matters in order for VA to meet its duty to assist the Veteran in substantiating his claims for benefits, and to ensure compliance with prior remand directives.

In a February 2016 rating decision, the RO granted the Veteran's claims for service connection for left knee degenerative arthritis and degenerative arthritis of the spine, assigning a 10 percent disability rating and 20 percent disability rating, respectively, both effective December 10, 2009.  The Veteran filed a timely Notice of Disagreement, which was received by VA in July 2016.  As the AOJ has not responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issues, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claims seeking service connection for an acquired psychiatric disorder and hepatitis C, as well as entitlement to a TDIU, the Board's September 2015 remand directed that the AOJ was to obtain all outstanding VA treatment records, including those from the Augusta VA Medical Center (VAMC) from 1988 to 1993 and from the Atlanta VAMC (in Decatur, Georgia) from 1993 to the present.  The record reflects that the AOJ sent an initial request for these records in October 2015 and a second request in November 2015.  A December 2015 report of general information indicates that the AOJ telephoned and tried to contact the record retention section of the Atlanta and Augusta VAMCs, but that there was no answer and that they were unable to leave a message.  Subsequently, records were associated with the file from the August VAMC dating from July 1999 to May 2009, with a single May 1986 VA Form 10-10M VA Medical Certificate, and from the Atlanta VAMC dating from November 1994 to January 2016.  Printouts of appointment lists have also been associated with the file.  The Board notes, however, that the appointment list from the Atlanta facility only covers treatment dating back to November 1996, while treatment records provided date back to November 1994.  The appointment lists therefore would not appear to be complete.  As it remains unclear whether further attempts to obtain the requested VA treatment records for the entire period identified would be futile, on remand, the AOJ should take additional action to ensure that all efforts to obtain such treatment records are made, to include having any relevant archived/retired records recalled.  If such are unavailable, a negative response must be added to the file, and the Veteran must be notified.

As part of the remand instructions, the AOJ was directed to schedule the Veteran for a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran was provided with a VA examination in October 2015, and the examination report includes the examiner's opinion that the current disorders do not appear to be related to the Veteran's military service, as he did not report a pattern of symptoms either consistent with PTSD relating to his reported stressors, or clearly related to pain stemming from his physical disabilities.  The examiner further reasoned that because the Veteran described depression related to housing difficulties, it does not appear to be related to his military service or to be directly related to pain due to physical disabilities.  The examiner did not specifically provide an opinion as to whether the Veteran's claimed psychiatric disorder or disorders have been aggravated by his service-connected disabilities.

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the AOJ must take additional action to ensure that all outstanding VA treatment records are associated with the file and to obtain an addendum VA medical opinion fully addressing the questions presented for the examiner.  

Finally, the claim for a TDIU is found to be intertwined with the claims for service connection and higher initial disability ratings remanded herein, and thus, must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any necessary development, readjudicate the Veteran's appeals challenging the initial 10 percent disability rating assigned for service-connected left knee degenerative arthritis and the 20 percent disability rating assigned for degenerative arthritis of the spine and issue a Statement of the Case addressing the issues.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

2.  Request all VA treatment records from the Augusta, Georgia VAMC from September 1981 to 1999 and from the Atlanta, Georgia VAMC from September 1981 to November 1994 as well as those from January 2016 to present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records, or records only covering a portion of these periods, are found.

3.  Thereafter, refer the Veteran's VA claims file to the VA psychiatrist who conducted the October 2015 VA examination, or if unavailable, to another appropriate medical professional, for an addendum medical opinion on the nature and etiology of the Veteran's claimed acquired psychiatric disorder(s).  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The AOJ should provide the examiner with a list of the Veteran's service-connected disabilities.

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Considering the lay and medical evidence of record, the examiner should provide opinions as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present at any point during the relevant appeal period (December 2009 to present), was caused or aggravated by the Veteran's active service, to include his reported service stressors of photographing autopsies, witnessing a serviceman be run over by a tank during the "Reforger of 1979" in Germany?

b.  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present at any point during the relevant appeal period was caused by the Veteran's service connected disabilities?

c.  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present at any point during the relevant appeal period was permanently aggravated beyond the natural course of the disorder by the Veteran's service connected disabilities?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed.  However, if they cannot respond to an inquiry without resort to speculation, they should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

4.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for hepatitis C and an acquired psychiatric disorder and the intertwined issue of entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


